Case 4:19-cv-00006-ALM-CAN Document 101 Filed 01/16/20 Page 1 of 3 PageID #: 566




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  CRAIG CUNNINGHAM,                              §
                                                 §
          Plaintiff,                             §
                                                 §        CASE NO. 4:19-CV-00006-ALM-CAN
  v.                                             §
                                                 §
  LIFESTYLES DEVELOPMENT, LLC,                   §
  AND FLORIDA VACATION VILLAS
  CLUB, INC., RCI, LLC DBA RESORT                §
  CONDOMINIUMS INTERNATIONAL,                    §
  LLC, DAVID PERME, ROBERT                       §
  VERKAIK, AND BRIDGET                           §
  PASQUARELLO,                                   §
                                                 §
         Defendants.                             §

                       JOINT MOTION TO DISMISS WITH PREJUDICE

         COMES NOW, Plaintiff, Craig Cunningham (“Cunningham”), and Defendant, RCI, LLC

  (“RCI”), filing this Joint Motion to Dismiss with Prejudice and would respectfully show the

  Court as follows:

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby stipulate to

  the dismissal of any and all claims asserted by Cunningham against RCI with prejudice to

  refiling of same and request that the Court enter the Order of Dismissal submitted herewith

  dismissing all such claims. Cunningham and RCI will bear their own costs and fees.

         Furthermore, the parties consent to the Court retaining jurisdiction over this case for the

  purpose of enforcing their Confidential Settlement Agreement and Release of Claims

  (“Settlement Agreement”). Pursuant to that consent, the parties request that the Court retain

  jurisdiction to enforce the terms of the Settlement Agreement reached by the parties in this case.

  See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-82 (1994).
Case 4:19-cv-00006-ALM-CAN Document 101 Filed 01/16/20 Page 2 of 3 PageID #: 567




         WHEREFORE, Plaintiff, Craig Cunningham, and Defendant, RCI, LLC, respectfully

  request that the Court enter the Order of Dismissal submitted herewith dismissing all

  Cunningham’s claims against RCI with prejudice and retaining jurisdiction over the parties to

  enforce the terms of their Settlement Agreement.



  Dated: January 16, 2020.                    BAKER & HOSTETLER, LLP

                                              By: /s/ Bradley K. Jones
                                                   Bradley K. Jones
                                                   State Bar No. 24060041
                                                   811 Main St., Suite 1100
                                                   Houston, Texas 77002
                                                   Telephone: (713) 751-1600
                                                   Facsimile: (713) 751-1717
                                                   E-mail: bkjones@bakerlaw.com

                                                     Michael S. Vitale (pro hac vice)
                                                     Florida Bar No. 17136
                                                     200 South Orange Avenue, Suite 2300
                                                     Orlando, Florida 32801-3432
                                                     Telephone: (407) 649-4083
                                                     E-mail: mvitale@bakerlaw.com

                                              COUNSEL FOR DEFENDANT, RCI, LLC

                                              AND

                                              /s/ Craig R. Cunningham
                                              Craig Cunningham
                                              3000 Custer Road, Ste. 270, Box No. 206
                                              Plano, Texas 75074
                                              Telephone: 615-348-1977
                                              Email: projectpalehorse@hushmail.com

                                              PLAINTIFF, PRO SE




                                                 2
Case 4:19-cv-00006-ALM-CAN Document 101 Filed 01/16/20 Page 3 of 3 PageID #: 568




                                 CERTIFICATE OF SERVICE

          I hereby certify that on January 16, 2020, copies of this pleading have been served upon
  all parties or their attorneys contemporaneously with or before the filing of this pleading, in a
  manner authorized by Federal Rule of Civil Procedure 5(b)(1), by the Court’s CM/ECF system.

         Craig R. Cunningham
         3000 Custer Road
         Plano, Texas 75074
         Email: projectpalehorse@hushmail.com

         David S. Akers
         David S. Akers, P.C.
         101 State Drive, Suite 250
         Hollister, Missouri 65672
         Email: dsakers@davidsakerspc.com

                                              /s/ Bradley K. Jones
                                              Bradley K. Jones




                                                 3
